DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 5, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Arrasvuori et al. (US 2013/0202265) does not teach “accessing a mapping which identifies preferred camera angles for objects and causing to be dynamically identified, using processing circuitry, one or more of the plurality of camera angles as likely to be of interest based on the one or more of the plurality of camera angles matching a preferred camera angle in the mapping for the one or more objects,” as recited in the claim. Remarks, pp. 6-7.

accessing a mapping which identifies preferred camera angles for objects ([0032], “As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times….” Fig. 3) and
causing to be dynamically identified, using processing circuitry, one or more of the plurality of camera angles as likely to be of interest based on the one or more of the plurality of camera angles matching a preferred camera angle in the mapping for the one or more objects ([0026], “The service 18 includes suitable hardware and software, including a memory(ies) 22 and a controller(s) 24 to store the transferred videos and perform operations regarding the videos as further described below. The controller 24 may include, for example, processors such as in server computers.” [0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], “As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources 
The above remarks similarly apply to claim 10. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-10, 12-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrasvuori et al. (US 2013/0202265).


making the video data for the plurality of camera angles available to the device ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” Figs. 1-2);
identifying one or more objects in the video content item ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of-interest in the videos.” [0032], Fig. 3);
accessing a mapping which identifies preferred camera angles for objects ([0032], “As illustrated by block 36, the service 18 in this example creates a time-coded index of the identified potential objects-of-interest, that defines the video sources which an object appears in, and its position within the frame of each video source. Through this index, the service can reference in which angles (individual videos) every object-of-interest appears in, and at what times….” Fig. 3) and
causing to be dynamically identified, using processing circuitry, one or more of the plurality of camera angles as likely to be of interest based on the one or more of the plurality of camera angles matching a preferred camera angle in the mapping for the one or more objects ([0026], “The service 18 includes suitable hardware and software, including a memory(ies) 22 and a controller(s) 24 to store the transferred videos and perform operations regarding the videos as further described below. The controller 24 may include, for example, processors 
causing to be provided, to the device, the video data for the one or more of the plurality of camera angles ([0028], “User(s) can use the client(s) 26 to view the videos from the service 18 via the connection 28.” [0030], “The clients 26 can be used to view the different videos, where each video has a different viewing angle of the objects-of-interest.” Figs. 1-2).

Regarding claim 10, Arrasvuori teaches a system for providing over a network a video content item comprising video data for a plurality of camera angles ([0006], [0028], Figs. 1-2), the system comprising processing circuitry ([0026], “The service 18 includes suitable hardware and software, including a memory(ies) 22 and a controller(s) 24 to store the transferred videos and perform operations regarding the videos as 

Regarding claims 3 and 12, the combination teaches wherein causing to be dynamically identified the one or more of the plurality of camera angles comprises identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles of the plurality of camera angles ([0031], “The service 18 can analyze multiple videos captured at an event for identifying objects-of -interest in the videos. For example, if a guitarist appears in six out of the ten different video angles, then the service 18 may determine the guitarist to be a potential object-of-interest. This analysis may be done ‘on the fly’ for live broadcasted material, or after the event when videos of the different angles have been uploaded to the service.” [0032], [0037], “While streaming the video to multiple clients, the video service analyzes every camera angle and identifies possible objects-of-interest in them.” [0051]).

Regarding claims 4 and 13, the combination teaches wherein identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that an enlarged depiction of an object is presented in the one or more of the plurality of camera angles ([0038], “Based on the 

Regarding claims 9 and 18, the combination teaches wherein the video data corresponds to at least one of a real-time broadcast or prerecorded content item ([0031], [0040], “In one example, initially the video service 18 begins to stream a broadcast of an event that has been recorded (or is being captured live) by multiple cameras.”).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Setteducati (US 6934002).

Regarding claims 2 and 11, Arrasvuori teaches the limitations specified above; however, the combination does not expressly that making the video data for the plurality of camera angles available to the device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles.
Setteducati teaches making video data for a plurality of camera angles available to a device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles (Col. 2, lines 17-26, “According to one aspect of the invention, in a system for broadcasting or otherwise 
In view of Setteducati’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that making the video data for the plurality of camera angles available to the device comprises providing, to the device, a plurality of video data addresses hosting the video data corresponding to the plurality of camera angles. The modification would serve to facilitate the distribution and access of content to users.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Arora et al. (US 2014/0130079).

Regarding claims 5 and 14, Arrasvuori teaches the limitations specified in claims 1 and 10, and teaches that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view has a better presentation of a selected object-of-interest (Arrasvuori: [0035]); however, Arrasvuori does not expressly teach that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed.

In view of Arora’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arrasvuori such that identifying the one or more of the plurality of camera angles is likely to be of interest relative to other camera angles comprises determining that a view of an event being depicted is unobstructed. The modification would serve to enhance the user viewing experience.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Arrasvuori and Opaluch (US 2008/0148317).

 causing to be provided, for display at the device, a plurality of visual indicators of the plurality of camera angles (Arrasvuori: [0041], “For example, as shown in FIG. 4 the clickable interactive areas may be presented as polygons around the object-of-interest 14 in the video on the display 48. The position of a polygon suggests to the user the position (vantage point) of the alternative video angle in relation to the current vantage point 46, such as on the left-right axis in the example shown.” [0043], Figs. 4-5). However, the combination does not expressly teach that the plurality of visual indicators are indicative of the determined ranking of the plurality of camera angles.
Opaluch teaches presenting a plurality of visual indicators indicative of determined ranking of content ([0042], “The preferred channel listing can be displayed in a hierarchical arrangement comprising a first column comprising a category 500 and a second column 502 comprising programs in order of likelihood of interest to the viewer. Thus, in FIG. 5, the order of presentation of most likely categories includes news programs 512, movie programs 514, and music programs 516. The last two programs are game shows 518 and financial programs 520. The order of the categories are typically based in part on historical viewing data, the time of day the EPG data is viewed, as well as some external factors, as will be discussed. … The last categories in the list (e.g., games shows 518 and financial-based programs 520) have little likelihood of being selected based on past behavior.” Fig. 5).
In view of Opaluch’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the plurality of visual indicators are indicative of the determined .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Garbow et al. (US 2007/0240183) discloses a system that enables a viewer and/or viewing population to select the display or presentation of preferred viewpoints of the content via an automated rule-based component of the services ([0017]). Rules may utilize a preference or exclusion of a particular camera or viewpoint or a preference toward viewpoints that show a particular object or individual ([0029]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426